Citation Nr: 1232418	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of the reduction of the evaluation for the Veteran's service-connected low back disability from 20 percent rating to 10 percent effective November 1, 2009.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the Veteran's rating for a low back condition from 20 percent to 10 percent, effective November 1, 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran contends that the RO erred in reducing his disability rating for his low back disability from 20 percent to 10 percent disabling. 

VA's governing regulations require that, where the reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2011).

For those ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  That means that those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2011).

However, those provisions do not apply to ratings that have been in effect for less than five years, as in this case.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2011).  In this case, the Veteran's 20 percent disability rating was in effect from February 10, 2007, to November 1, 2009, a period of just under three years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the rating can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (2011).

Nevertheless, in any disability rating-reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually indicates an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (2011) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

The record shows that the Veteran was initially granted service connection and assigned a 20 percent rating based on the results of a December 2006 pre-discharge VA contract examination.  At that time, the Veteran reported stiffness in the back and constant pain that was elicited by physical activity and relieved by rest and medication.  On physical examination, the Veteran exhibited palpable muscle spasms in the thoracic and lumbar spine, flexion to 50 degrees, extension to 10 degrees, right later flexion to 26 degrees, and left lateral flexion to 20 degrees.  Right and left rotation were full to 30 degrees.  The examiner also noted pain, fatigue, weakness, and lack of endurance after repetitive use, although there was no additional limitation of motion.  Straight leg raise testing was negative bilaterally, and X-rays of the lumbar and thoracic spines were normal.  However, neurological examination of the lower extremities revealed diminished reflexes in the bilateral knees and ankles.  The examiner diagnosed thoracolumbar strain.

Thereafter, the RO requested a review examination of the Veteran's low back disability, and the Veteran was subsequently afforded a VA contract examination in July 2009.  At that time, the Veteran reported stiffness and constant pain, which was exacerbated by physical activity and relieved with rest.  However, the Veteran could function without medication and was not receiving any treatment for his condition.  He denied any incapacitation but reported limited lifting due to pain.

Physical examination revealed normal gait and posture.  There was no evidence of muscle spasm or tenderness, however straight leg raising test was positive, bilaterally.  Range of motion testing was within normal limits, and the examiner noted pain on movement in flexion at 90 degrees and in extension at 30 degrees.  Repetitive use resulted in additional limitation in joint function due to pain, but not due to fatigue, weakness, lack of endurance, or incoordination.  X-ray of the thoracic spine was within normal limits, however, the lumbar spine x-ray showed anterior compression at L1 vertebral body, suggestive of an old injury.  There was no evidence of degenerative joint disease.  Additionally, neurological examination was within normal limits.

Based on the foregoing, the examiner changed the Veteran's diagnosis from thoracolumbar strain to lumbar spine status post L1 compression injury with residual pain.  The diagnosis was noted to be a progression of the previous diagnosis.  The examiner further noted subjective factors to include pain with bending and movement, and objective factors to include pain with extension and flexion with normal range of motion.  Regarding effects of the low back disability on occupational functioning, the examiner noted lifting limited to less than 15 pounds.  Regarding effects of the low back disability on activities of daily living, the examiner noted limitation in bending and lifting.

Based on the results of the July 2009 examination, the RO reduced the Veteran's low back disability rating to 10 percent, finding improvement in the Veteran's low back disability.  In response, the Veteran submitted written statements in September 2009 and April 2010 indicating that, according to the July 2009 examiner, his low back disability changes on a daily basis and can be affected by such factors as medication, stress to the area, and sleeping positions.  He further reported that the July 2009 examiner suggested that he request an MRI for his back disability.  The Veteran also reported that he continues to have pain when sitting, standing, and lying down, and he reported an additional symptom of constant popping in his back with movement.  He also had continued limitations with lifting and bending.  Also in those written statements, the Veteran challenged the adequacy of the July 2009 examination, particularly with respect to evaluation of pain on movement.  In this regard, the Veteran contends facial expressions of pain were not adequately considered by the July 2009 examiner, as she stood behind the Veteran and was unable to see his face throughout range of motion testing.  Therefore, he did not feel that the evaluation was an accurate depiction of his disability.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In light of the foregoing, in tandem with the Veteran's written statements indicating that his low back disability can change on a daily basis and that he experiences a new symptom of popping, the Board finds that additional examination is necessary to determine whether there has been an actual change in the Veteran's disability, and whether any improvement actually indicates an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, the Board observes that the Veteran has reported continuing pain and limitations in lifting and bending, suggesting that there has not been improvement in functioning under the ordinary conditions of life and work.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected low back disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  Specifically, the VA examiner's opinion should address the following: 

a)  Provide range-of-motion and repetitive motion findings of the lumbar spine.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Comment on the presence, frequency, and duration of flare-ups of the low back disability.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

b)  State whether the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

c)  State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, moderately severe (if the sciatic nerve is involved) and severe.  With those categories in mind, address whether or not there is any neurological abnormality associated with the low back disability, and if so provide information concerning the involved nerve and the severity of the disability. Conduct all necessary sensory, reflex, and motor testing. 

d)  State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living and occupation.  38 C.F.R. § 4.10 (2011). 

2.  After ensuring that the above development is complete and that the examination report is adequate, the AMC/RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including 38 C.F.R. § 3.105 (2011).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

